


Exhibit 10.4
VIEWPOINT FINANCIAL GROUP, INC. AND VIEWPOINT BANK, N.A.
DIRECTOR'S AGREEMENT


WHEREAS, Jack D. Ersman (the “Director”) has served as a director of ViewPoint
Financial Group, Inc. and its predecessors and affiliates (“VPFG”); and


WHEREAS, as of the Service Completion Date, as defined below, the Director will
no longer be providing services as a director to VPFG; and


WHEREAS, in recognition of the past services provided by the Director, VPFG
desires to provide separation compensation to the Director in accordance with
this Agreement.


NOW THEREFORE, VPFG shall provide the Director with separation compensation
under Section A(1) or A(2), as elected by the Director prior to the Service
Completion Date, and Section A(4).


Section A.    Director Separation Benefit
Depending on the election made by the Director under Section B below, the
Director will receive either, but not both, of the following, which may be paid
by ViewPoint Financial Group, Inc. (the “Company”) or ViewPoint Bank, N.A. (the
“Bank”):


(1)    Installment Payment Benefit.
(a)    The Director shall receive an annual benefit of $50,000 over the Payout
Period.
(b)    The Director's Payout Period shall be four years.
(c)     Payments under this Section shall commence on the first day of the month
following the Service Completion Date and on each anniversary of that date
thereafter during the Payout Period. The “Service Completion Date” shall be the
Director's last day of service as a director of VPFG, which is expected to be on
or about May 16, 2013.
(d)    If the Director dies prior to the Service Completion Date, a lump sum
benefit equal to the payment under Section A(2) below shall be paid to the
Director's Beneficiary. If the Director dies after the Service Completion Date
but prior to the Director's receipt of his entire benefit payable hereunder, the
remaining payments shall be paid in a cash lump sum to the Director's
Beneficiary. In each case the Director's Beneficiary shall be paid on the first
day of the month following the Director's death, or as soon as practical
thereafter.


(2)    Lump Sum Payment.
Following the Service Completion Date, the Director shall receive a cash lump
sum payment of $200,000, which is equal to the total annual benefit payments
that would have been paid under Section A(1).


(3)    Election Regarding Form of Cash Benefit and Beneficiary Designation.
The Director's election regarding his form of cash benefit shall be made at
Section B. If the Installment Payment Method described in Section A(1) is
elected, the Director's beneficiary designation shall be made at the Beneficiary
Designation at the end of this Agreement.




--------------------------------------------------------------------------------






(4)    Restricted Stock to be Granted to the Director.
In addition to the cash payments to be paid to the Director under Section A(1)
or A(2) hereunder, the Director shall also receive as of the Service Completion
Date a restricted stock award under the ViewPoint Financial Group, Inc. 2012
Equity Incentive Plan (the “Plan”) of 15,000 shares subject to vest equally in
three (3) annual installments over a three (3) year period commencing on the
first anniversary of the grant date, all as to be set forth in a Restricted
Stock Award Agreement under the Plan. In order to accommodate the vesting of
such award, it is hereby agreed that as of the Service Completion Date, VPFG
shall appoint the Director to be an advisory director.


(5)    Nature of Compensation.
The Director acknowledges that any cash payments made hereunder will constitute
ordinary taxable income to the Director or other recipient at the time it is
received, and that the Director has been advised that the benefits paid
hereunder may not be rolled over or transferred to an individual retirement
account or to a tax-qualified plan.


(6)    Required Board Ratification.
This Agreement shall not be final, and the benefits provided for hereunder shall
not be paid, unless and until the Agreement is approved and/or ratified by the
Boards of Directors of the Company and the Bank, which approval shall be granted
or denied on or before the Service Completion Date.


Section B.    Election of Form of Cash Benefit    


The Director elects the form of cash benefit as follows (initial as desired):
 
 
X
The Installment Payment Method described in Section A(1). See “Beneficiary
Designation” at end of this Agreement.
 
The Lump Sum Payment Method described in Section A(2).  





Section C.    General Matters


(1)    Jurisdiction.
This Agreement will be governed by the laws of the State of Texas, with venue
for any dispute or cause of action that arises or is related to this Agreement
being brought in any court of competent jurisdiction located in Collin County,
Texas, and the parties consent to such jurisdiction and exclusive venue in said
county.


(2)    Unsecured General Creditor.
The Director and his Beneficiaries shall have no legal or equitable rights,
interests or claims in any property or assets of VPFG or any affiliate. VPFG's
obligation under this Agreement shall be merely of an unfunded and unsecured
promise to pay money in the future.




--------------------------------------------------------------------------------






(3)    Nonassignability.
Neither the Director nor any other person shall have any right to commute, sell,
assign, transfer, pledge, anticipate, mortgage or otherwise encumber, transfer,
hypothecate, alienate or convey in advance of actual receipt, the amounts, if
any, payable hereunder. No part of the amounts payable shall, prior to actual
payment be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance allowed by the
Director or any other person, be transferable by operation of law in the event
of a Director's or any other person's bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.


(4)    Successors.
The provisions of this Plan shall bind and inure to the benefit of VPFG and its
successors and assigns and the Director and his designated Beneficiaries.


(5) Change in Control.
For purpose of this Section C(5), "Change in Control" means a change in control
as defined in Internal Revenue Code section 409A and rules, regulations, and
guidance of general application thereunder issued by the Department of the
Treasury. If a Change in Control occurs before all cash benefits under Section A
have been paid to the Director, VPFG shall pay to the Director any unpaid cash
benefit described in Section A. If the Director receives benefits under this
Section C(5) because of the occurrence of a Change in Control, the Director
shall not be entitled to claim additional benefits under the terms of this
agreement if an additional Change in Control occurs thereafter.


(6)    Section 409A.
This Agreement shall be subject to Section 409A of the Internal Revenue Code of
1986, as amended, and shall be administered and interpreted accordingly.


(7)    Other Obligations of Parties.
(a) The Director agrees to return to VPFG all property of VPFG or its affiliates
in the Director's possession, including, without limitation, all computers and
computer-related equipment, consumer electronics, security access devices,
computer diskettes, and files and papers of any sort containing any information
about VPFG or its affiliated organizations, or their customers, suppliers,
officers, directors, employees, affiliates, agents, representatives or advisors.
If the Director discovers that the Director or someone else is in possession of
any of the foregoing as a result of the Director's actions or omissions, the
Director shall immediately return such property to VPFG.
(b) The Director agrees to hold in strictest confidence and not disclose to
anyone or use, directly or indirectly, any trade secrets, member/customer
information or confidential and proprietary information of VPFG or its
affiliates, including but not limited to any information concerning the business
or affairs of a current, past or prospective customer of VPFG, information about
the development of any product or invention of VPFG, and any information
concerning VPFG or its affiliates or their operations not readily available to
the public, unless expressly authorized in writing by VPFG.
(c) The Director and VPFG each agree to maintain the terms of this Agreement in
strict confidence and to not, directly or indirectly, make any negative,
derogatory, false, misleading or defamatory statements about the other party or
any of the other party's affiliated organizations, officers, directors,
employees or representatives.






--------------------------------------------------------------------------------




If either the Director or VPFG violates the provisions of this Section C(6),
then the non-defaulting party shall be entitled to seek injunctive relief and
any other remedies available at law or in equity. VPFG will be entitled to
offset any actual damages awarded to VPFG against unpaid remaining payments, if
any, due the Director under this Agreement.


Effective this date: March 6, 2013


Signed By: /s/ Jack D. Ersman
Jack D. Ersman, Director                


VIEWPOINT FINANCIAL GROUP, INC.


By: /s/ Kevin Hanigan
Kevin Hanigan, President/CEO


VIEWPOINT BANK, N.A.


By: /s/ Kevin Hanigan
Kevin Hanigan, President/CEO


































































